Order entered June 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01143-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                               V.

                    QUICK TRIP CORPORATION, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-13818-E

                                           ORDER
       The Court has before it appellant’s June 17, 2013 request for Court to take judicial notice

of Texas Department of Criminal Justice verification of no advance notice of 3/8/2012 hearing.

The Court DENIES the motion.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE